OFFICE OF THE ATTORNM        GENERAL   OF TEXAS
                        AUSTIN




state4 qaeatloa




                                 as armxtsU, albm3
                                  or lsso lnhabltsats,
                                ama88688or and Qol-
                        Mtere fh6 offlaa o? sharlff
                       the offloe of amefsuor UIU
                   6awhatalunLatlBalloweua8the

          86otlon 16 of ArtZolo 8 or the stata coa8t1tw
tloa read8 ea follem~
          *m0 uheruf 0f 6~0h 00mty in raditian
     to hle oth6r that168aball be the aeeeuuor and
Bon.   A.   M. ‘turn-   page 2



       oollsstor of taxes thersror but, in oountlss
       having ten thousand (10,0001 or mars lnhabl-
       tante, to be detarminsd by the last preceding
       08nt3~80r the mitsd states, aa ~sasssor and
       Collsotur of Taxes ehallbo eletstadto hold
       orrise ror two (2) 7sars end until lir muoessgr
       ehall be eleoted and qudliriad.*
              Artiole 7246, Il.C. 8. made a8 folltnrfar
            *In eaoh oouuty having learnthM tea thou-
       aan4 (10 000) inhabltantrr,
                                 tba sheriff of euoh
       oounty a&U   bs the Assessor and Colleotm of
       Taxes, an4 shall have and exerolso all the righto,
       powsre an4pritllsge6, be 8ubjeot to all the
       requirsmants and rsstriotions, an4 pe&ona all
       the dutlea 4mpose4 by law upon as8es8ors an4
       oollsotora; and he shall also glre ths same
       bonds rsquirsd of an assessor and oollsstor
       Or tWI8 OleOtd.'
              Artiols 7246a, R. C. 8. reade a8 followsr
            Vhe Assessor and cOllestar of Taza8,
       Sheriff;or Sheriff and Assessor and Collsator
       of Taxes, are hereby authorized ah4 ~pwtrod,
       to adninlster all oaths neoessary for the dis-
       ohargs 0r ths duties or their rsspsotfv0 0rrf008,
       an4 to a4mlnistsr all oaths rsqulred for the
       transaotion of business of their respeotlvs
       0rri0es.*

              Art1010 3283, R. 2. s., reads in part ae r0nm:
            RExaspt as othsrwlss provl4e4 in thiu hst,
       the aanual rees that may bs rs4ained br pre-
       olmt, oounty and dlstriat orfloera aentloned
       in this Artlole shall be as tollauo:
            71. In oountler oontainlng twenty fire
       (25,000) thousand or less inhabitantsa County-
       Judge, Mstriot or CrlmlnftlMstrlot Atturmy,
       Sberlff County Clerk, County dttoxtiey,
       MatrIo& Clerk,  Tax Coll~Ioz~ Tu   A~Bo~~oT,
       or the dcM8aOr &mS Colleotar of 'hxs8,
       Twenty-marHwdred    (moQ.00) bollmu woh;
       Justloo ai the Penw and cOuekblel, Tael~o
       mna=8d m.2co.00) Do mlm ea a.   .b.
                                         .l...”
            Ar tio le
                    589 1 It
                          ,c .Y.,
                                wa d8in p a r t
                                              a 8fo b
1-S:
            lboh ofrioer named in this Chapter
       8hbllrh~df~~t0~the8~tiO~8&hti
       arrfMpeyarkpalathe6mmarit-
       hirUUdaZ$be prCn~81aaUOf&-thd@~,
       together nith the aal~~lss at hla an8i8tmnt8
       and deputlss, and autimrlzed axpamos under
       ArtlOle s399, and tlm 8Rauat ReMmary  to
       60-r oosts or predu~ an whatever 8urety
       botirpa~berequlred bylaw.     Iftb ourmat
       fee8 Of tWh ofif OOllwted in aa~ YU~X
       be mre tban the arount  needed to
       amoutoabareupaiiid       8~8~0
       eaaae88fee~anudbe~~eda.r~
       tb rmnner heralnaft.er pxwvl4ed.
            *In oountle8 oontalnlniftwenfiy-flw
       thousand (26,000) or lbs8 inhabitaIIt8,I&s-
       triot and County offiosls rvuvilherein shall
       retain one-third or euoh OX0088 fee8 Until
       mob one-~,      tafvstherwith the ammntu
       opemlflsd In iirtioln.
                            sa3s, slpouutsta Three
       31ou8and Dollars ($S,OOQ). IYeolwt oftloers
       &allretalnona-third    untflauohone-third
       togathor rith the mount SpOOiriOdin ArCloio
       s8t3s eRaunt8 to lraurtesnliun4red Dollus-
       (31&J,.*
            Ire   quote   frul   ToaD   Jurlapntb6w~*   Vb   31,   ptl(p
447,aii falla8:
            *In 6ame imtanoe8a publlo affloar    by
       tlrttm of the faot that he hold8 the ofdoe
       touNehhenrs     oleotodorirggolntod,axe ex
Hon.


       ottloio, aa authorlted and‘r0quizwd to ex0lc
       oise the pow~8'anUperfo~the       duties ofum-
       thsr 0srio9. Xn SW& a ~8.80the kprene Court
       has~sald that the     r8 and autiss ti the orfl-
       eer, simple as 8uoii-
                          ,W3#38t8Sdi8tinotfraa
       hi6   par#M   aad   dUtbS8   WhOll aOt*   iI hi8 OX
       ortioio oapaolty he as la they were exerolred
       by two different paxOon8. ft 18 further mid’
       that the oonferring oi,pcnmr and authority of
       thi8 oharaoter up0a On omoor   18 difforel%
       ;~blandIngtwo     dt6tInotfunotloneln    one of-
           .
             "&me time8 P duty Is attaohed to two Qffl008,
       to be sxsrolusd by the lnombent aonaurrentl~.
       Tiiludoe8 not aonstltute the reopectlve offloen
       Inouabent to r&orethan one ottioog nor does it
       vIolate the oonstltutlonal provisIon that     hlbltr
       the holding of BOZV than on* ofrloe d 8316 p"
                                                   wnt.
       Aatatute Impoi3lngfnmhdutlaa upcman@fIoer
       18 not repealed by a l8tterOMot.mOnt impc+Olngtke
       same dutias upon another offl~er, the later oat
       aontaIr&q no repealing olause; the dutlcw hposad
       upon both oitioem, but not amluslve4 uponeither,
       and the onewho tirtstenter8 upon the parforpanor
       ha8 t&cl rI&?i an4 parer to &WTfOnS, and upon nil.4
       pertow      la entitled to the statutory ootml~lon.~
          Zn oplnlon No. ZSlO, qndoed   by t$l+ %pa+aent
on laroh 9, 192l and printed in Rapwtb and Oplnlo~~ior
1920-22, page 297, It was held that the oounty ju&e    sot-
lnq a8 ex 0rri0i0 oounty sohool superlntondent was 8b4
perforxl141additional duties an4 the acaqmmtlon rot hi8
sorploea aa 8~ offiolb oountp fnqerlntendent oonstltute
a fes a8 aaunty ju4aa.
          On Biy 24, 1927, in M opinion wrltton ?~yHon.
H. Grady Chandler, klslafant Attomq Oa na r e3,
                                              lddreeeed to
l3. D. Uorewlok County Attorney IHokens Co&      %~uY,
applytn~;the s&e reanonlog, thla deprtwnt    he%l tlmt
In the o&se of a shdrlff who oolJaot8 taxes the person
18 not ffllin~ two offioes but the shsriti 18 8iap4
. :